01/20/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0382



                                   DA 20-0382


STATE OF MONTANA,

                 Plaintiff and Appellee,
       vs.

QUINCY SMITH,

                 Defendant and Appellant.


   ORDER GRANTING EXTENSION OF TIME TO FILE OPENING BRIEF


      Pursuant to authority granted under Mont. R. App. P. 26(2), the Appellant is

given an extension of time until February 19, 2020, to prepare, file, and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                              Beth Baker
                                                                  Justice, Montana Supreme Court
                                                                           January 20 2021